DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s claim amendments deleting the “electric motors” language and cancelling claim 4 only partially overcome the drawing objection.  The drawing objection has been sustained. 
Applicant’s claim amendments deleting the “electric motors” language from claims 1, 2, and 9 overcome the objection to the specification.  The objection to the specification has been replaced by a new objection to the specification due to the addition of the following language: “is powered by different utility sources, but preferably a battery that is charged by wind or solar power.”  The terms “utility”, “sources”, “battery”, “charged”, “wind”, and “solar” are not present in the specification.  
Applicant’s arguments, see page 5, filed on May 31, 2022, with respect to applicant’s failure to comply with the written description requirement have been fully considered and are persuasive in view of the claim amendments deleting the “electric motors” language.  The 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection of claims 1-9 has been withdrawn. 
Applicant failed to submit an argument regarding the insufficient antecedent basis rejection of claims 1-9.  Therefore, the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 1-9 is sustained. 
Applicant’s arguments, see page 6, filed on May 31, 2022, do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Applicant’s arguments, see page 6, filed on May 31, 2022, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In response to applicant’s arguments, see pages 7 and 8, filed on May 31, 2022, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument, see page 9, filed on May 31, 2022, that “By searching for any similar U.S. patents the past 20 years, no one has ever claimed to "generate electricity offshore through water turbines", by "utilizing pressure at 50-1200 meters below the sea surface"”, it must be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s arguments, see pages 9 and 10, filed on May 31, 2022, regarding the findings of ABS, it must be noted that the current claim language cannot operate in order to obtain the results indicated by the simulations performed.  Also, those findings do not include a clear and detailed analysis of the energy flowing through the claimed system. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turbines” (see claims 1, 7, and 8) must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The amendment filed on May 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
since the terms “utility”, “sources”, “battery”, “charged”, “wind”, and “solar” are not present in the specification, the specification cannot possibly disclose the “different utility sources, but preferably a battery that is charged by wind or solar power” added to claim 2. 
Applicant is required to cancel the new matter in the reply to this Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the power generator” in line 15.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 101 because the disclosed invention, as recited by the claims, is inoperative and therefore lacks utility. 
Claims 1-3 and 5-8 fail to recite: 
a means for operating the “one or more compressors”; and 
a source of energy for operating a means for operating the “one or more compressors”. 
Therefore, the claimed invention cannot operate the compressors that are intended to pump air to substantial depths, for elevating the water through the column, water that is intended to fall and rotate the turbines that are intended to generate energy in the form of electricity to be transmitted.  Since electricity cannot be produced, a patentable utility is lacking. 

If the application was directed to a functioning, working device the following rejections would apply.  These rejections are based on the broadest possible interpretation of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0191511 A1 to Markie et al. 
Markie et al. clearly teaches a system for generating electricity, comprising: 
an offshore power generator apparatus (see Figures 3-6) having: 
a platform (L shaped element above and below the water level in Figure 3) housing one or more power production turbines (24); 
one compressor (66); 
one pillar (16) configured to rest on an underground ground surface, each of the one or more pillars having: 
one or more water channels extending into the pillar (see Figure 3); 
a turbine inlet pipe housed within an interior of the pillar (see Figure 3); 
an air pipe system (40) having an output jet (42) positioned around the one or more water channels extending into the pillar; 
a water output pipe connected to each of the one or more pillars and configured to push water to the one or more turbines (see Figure 3); and 
an offshore control system (“existing electrical infrastructure” 52) connected to the power generator apparatus and configured to receive user commands; 
wherein air is injected into each of the one or more pillars to push a water and air mixture upwards and through the water output pipe and to the one or more turbines to generate energy (see Figure 3); and 
wherein generated energy is transported to an onshore electricity grid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0191511 A1 to Markie et al. in view of U.S. Patent Application Publication No. 2012/0274070 A1 to Payre et al. 
Markie et al. clearly teaches a system for generating electricity as described above (see paragraph 17). 
However, it fails to disclose said system being powered by a battery that is charged by wind or solar power. 
Payre et al. discloses a method and installation for production supplementary electrical energy, comprising: 
a battery (see paragraph [0100]) for powering a system, said battery being charged by wind or solar power (see Figure 1). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the batteries disclosed by Payre et al. on the system disclosed by Markie et al., for the purpose of storing electrical energy for future use. 
Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0191511 A1 to Markie et al. in view of U.S. Patent Application Publication No. 2012/0201608 A1 to Belinsky et al. 
Markie et al. clearly teaches a system for generating electricity as described above (see paragraph 16). 
However, it fails to disclose: 
a gear lift system extending a partial length of each of the one or more pillars; 
wherein the gear lift system provides a plurality of installation points for securing the platform to the one or more pillars. 
Belinsky et al. discloses a foundation for offshore wind turbine, comprising: 
a gear lift system (32; see Figure 4) extending a partial length of each of the one or more pillars; 
wherein the gear lift system provides a plurality of installation points for securing the platform to the one or more pillars. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the gear lift system disclosed by Belinsky et al. on the pillar disclosed by Markie et al., for the purpose of lifting the offshore wind turbine. 
With regards to claim 6, Belinsky et al. discloses: 
a foot (46; see Figure 4) secured at a bottom of the pillar. 
With regards to claim 8, Markie et al. discloses: 
a water outlet pipe positioned through a base of the platform and connecting to each of the one or more turbines. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0191511 A1 to Markie et al. in view of U.S. Patent Application Publication No. 2011/0155038 A1 to Jähnig et al. 
Markie et al. clearly teaches a system for generating electricity as described above (see paragraph 16). 
However, it fails to disclose the one or more pillars comprising three pillars. 
Jähnig et al. discloses a floating foundation supporting framework, comprising: 
three pillars (see Figures 1 and 11). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the three pillar arrangement disclosed by Jähnig et al. on the system disclosed by Markie et al., for the purpose of providing additional stability to the system. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a system as recited by dependent claim 7, wherein: 
the water output pipe has an end that extends through a thickness of the pillar, and a second end that extends upwards through the pillar; 
wherein water enters the second end and flows through the first end through the one or more turbines. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 6, 2022